DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10954774. Although the claims at issue are not identical, they are not patentably distinct from each other because the presentation of additional options in the instant application fails to further limit the claims or constitute a patentable distinction.
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for not rejecting the claims under USC 102 or 103: no reference was discovered a method including creating fractures which uses a sensor partially hydraulically isolated (which is being interpreted as meaning that something such as a packer/plug, a section of formation between wellbores, or something of that sort prevents the sensor from being in direct fluid communication with the section of the well being fractured but that the sensor is potentially in indirect fluid communication through the pores of the formation or cracks/fractures in the formation with the section being fractured) to measure a pressure response resulting from a change in volumetric stress/poroelastic response (which is being interpreted as meaning that the pressure response is caused by the volumetric expansion/contraction of formation pore spaces which forces fluid into/out of the 
US 20130298665 A1 discloses measuring a pressure response from fracturing in an isolated wellbore and also discloses using a model in pgphs. 33-37, 45-47 but the model of Minchau does not use the current pressure response to monitor the fracture and instead uses prior pressure responses which were used to calibrate the model in the simulation (pgphs. 35, 47). The model is also not used to determine any of the claimed objectives.
US 20100076738 A1 discloses a method where a geomechancial model is used to provide fracture predictions which takes into account poroelastic effects (pgph. 67-78) but fails to teach a pressure sensor which is partially hydraulically isolated from the portion being fractured so as to measure a pressure response caused by poroelastic response/change in volumetric stress and fails to specifically disclose using the model with the pressure response to determine a physical feature of the fracture or permeability.
Searles US 20100004906 A1 also discloses using a model which takes into account poroelastic formation response to predict fracture geometry but similarly fails to disclose a pressure sensor which is partially hydraulically isolated from the portion being fractured (Searles instead uses only the fracturing pressure which is necessarily not measured by a partially isolated sensor) so as to measure a pressure response caused by poroelastic response/change in volumetric stress and fails to specifically disclose using the model with the pressure response to determine a physical feature of the fracture or permeability.
US 20160357883 A1 also relates pressure and elastic formation response to fracture parameters (pgph. 76) but also fails to do so by measuring pressure at a location that is partially isolated from the fractured area to determine a pressure response caused by poroelastic response/change in volumetric 
US 20130087325 A1 uses acoustic sensors (65) which are isolated from a fractured portion of the wellbore to determine geometry but this method differs significantly from the claimed method.
Daneshy (Fracture Shadowing:… in Horizontal Wells, SPE 151980, filed 3/19/16 in the file wrapper) discloses using hydraulically isolated pressure sensors (sensors in observation wells and active wells not currently being fractured) to determine pressure responses which much be caused by a change in volumetric stress/poroelastic response since the wells are not directly hydraulically connected to determine fracture features (at least orientation), but fails to disclose using a geomechanical model to do so and instead seems to just guess at the length and infer orientation from the pressure response (see pg. 6 final paragraph where lengths and orientations are guessed at depending on strength of the pressure response). 
Therefore, the use of a geomechanical model to relate the pressure response to the physical feature presents an improvement over Daneshy since this will most likely serve to provide more accurate determinations about the physical features of the fracture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/21/2021